DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Deaet al. [US 20130306110 A1, hereafter De Dea] in view of Hoekerd et al. [US 20110080567 Al, hereafter Hoekerd] and Moriya et al. [US 20100025231 Al, hereafter Moriya].
As per Claims 1 and 18, De Dea teaches a method of cleaning an extreme ultraviolet lithography collector, comprising:
applying a cleaning composition to a surface of the extreme ultraviolet lithography collector having debris on the surface of the collector (Para 4 and 34),
removing the debris from the surface of the collector (Para 49 and 50).
De Dea does not explicitly teach wherein the cleaning composition comprises: a major solvent having Hansen solubility parameters of 25>.delta..sub.d>15, 25>.delta.sub.p>10, and 30>.delta..sub.h>6; and an acid having an acid dissociation constant, pKa, of -15.
Hoekerd teaches the cleaner may include water, one or more solvents selected from the group comprising: a glycol ether, an ester, an alcohol or a ketone, and a surfactant. In an embodiment, the water is clean, for example the water may be ultra-pure water. The solvent should be chosen to have a reasonable match with the contamination that is to be removed. This can be determined, for example, using the Hansen theory (see, for example, Hansen Solubility Parameters, Charles M. Hansen, 2.sup.nd edition, CRC press, ISBN 0-8493-7248). Typically, the solvent will have a match, determined using the Hansen theory, of at least 50% (i.e. it will be positioned near the center of the Hansen solubility sphere) (Para 112).

De Dea in view of Hoekerd does not explicitly teach applying the cleaning composition by a flexible arm, while the extreme ultraviolet lithography collector is in an extreme ultraviolet radiation source chamber and removing the cleaning composition from the extreme ultraviolet radiation source chamber.
Moriya teaches the optical element cleaning device for an extreme ultraviolet light source device as claimed in the second aspect of the present invention, wherein the cleaning means has liquid filling means for filling the chamber with liquid, and removing the nanosize scattered matter adhered to the optical element by way of the liquid; and the optical element cleaning device for an extreme ultraviolet light source device as claimed in the second aspect of the present invention, wherein the cleaning means has liquid filling means for filling the chamber with liquid, and removing the nanosize scattered matter adhered to the optical element by way of the liquid (See fig. 11, Para 26 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate providing the cleaning means in the chamber while directing the cleaning composition in a desired direction to the surface of the collector in order to clean it and improving throughput.
As per Claim 2, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.

However, Hoekerd further disclosed the solvent may have a solubility of more than 10 wt% in water. In an embodiment, the solvent may have a flash point above 38.degree. C.,for example above 70.degree. C. or above 93.degree. C (Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the cleaning composition as claimed in order to improve the result of cleanliness of the collector element.
As per Claim 3, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.
De Dea in view of Hoekerd and Moriya does not explicitly teach wherein the concentration of the acid is from 0.001 wt. % to 20 wt. % based on the total weight of the composition.
However, Hoekerd further disclosed the solvent may have a solubility of more than 10 wt% in water. In an embodiment, the solvent may have a flash point above 38.degree.C., for example above 70.degree. C. or above 93.degree. C (Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the cleaning composition as claimed in order to improve the result of cleanliness of the collector element.
As per Claim 4, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.

As per Claim 5, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.
De Dea further disclosed wherein the acid is an organic acid selected from the group consisting of ethanedioic acid, methanoic acid, 2-hydroxypropanoic acid, 2-hydroxybutanedioic acid, citric acid, uric acid, trifluoromethanesulfonic acid, benzenesulfonic acid, ethanesulfonic acid, methanesulfonic acid, oxalic acid, maleic acid, carbonic acid, oxoethanoic acid, 2-hydroxyethanoic acid, propanedioic acid, butanedioic acid, 3-oxobutanoic acid, hydroxylamine-o-sulfonic acid, formamidinesulfinic acid, methylsulfamic acid, sulfoacetic acid, 1,1,2,2-tetrafluoroethanesulfonic acid, 1,3-propanedisulfonic acid, nonafluorobutane-1-sulfonic acid, 5-sulfosalicylic acid, and combinations thereof.
De Dea further disclosed the rinsing system 710 can employ any suitable rinsing agent, as long as the rinsing agent is able to remove the cleaning agent from the surfaces of the collector mirror 135 and keep streaks on the surface of the collector mirror 135 low or to a minimum. In some implementations, the rinsing agent is deionized water. In other implementations, the rinsing agent is isopropyl alcohol, acetone, methanol, or ethanol (Para 67).

As per Claim 6, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.
De Dea further disclosed wherein the acid is an inorganic acid selected from the group consisting of nitric acid, sulfuric acid, hydrochloric acid, and combinations thereof (Para 6).
As per Claim 7, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.
De Dea further disclosed wherein the cleaning composition is removed from the surface of the extreme ultraviolet lithography collector by applying a rinsing solvent having a higher vapor pressure than the cleaning composition to the surface of collector (Para 3).
As per Claim 8, De Dea in view of Hoekerd and Moriya teaches the method according to claim 7.
De Dea further disclosed wherein the rinsing solvent having a higher vapor pressure than the cleaning composition is selected from the group consisting of acetone, methanol, ethanol, propanol, isopropanol, water, and combinations thereof (Para 67).
As per Claim 9, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the cleaning system as claimed in order to improve the result of cleanliness of the collector element.
As per Claim 10, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.
De Dea further disclosed wherein the cleaning composition removes tin and tin oxides from the surface of the collector (Para 34).
As per Claim 11, De Dea in view of Hoekerd and Moriya teaches the method according to claim 1.
De Dea further disclosed wherein the cleaning composition does not remove a zirconium oxide coating on the collector (the prior arts applied used the claimed composition, as such it would produce the same effect).
As per Claim 19, De Dea in view of Hoekerd and Moriya teaches the method according to claim 18.
Moriya further teaches wherein the cleaning composition is applied to the surface of the collector using an endoscope (See fig. 11, Para 112).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate providing the cleaning means in the chamber in order to clean the optical element while improving throughput.
As per Claim 20, De Dea in view of Hoekerd and Moriya teaches the method according to claim 19.
Moriya further disclosed a vacuum pump 35 is connected to the vacuum chamber 10. The vacuum pump 35 evacuates the vacuum chamber 10 and recovers debris removed from the optical elements in accordance with the various below-described embodiments (Para 59).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the cleaning system as claimed in order to improve the result of cleanliness of the collector element.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Dea in view of Moriya.
As per Claim 12, De Dea teaches method of cleaning an extreme ultraviolet lithography collector (Para 34), comprising:
applying a cleaning composition to a surface of the extreme ultraviolet lithography collector having debris on the surface of the collector (Para 49 and 50).
De Dea does not explicitly teach applying the cleaning composition by a flexible arm, while the extreme ultraviolet lithography collector is in an extreme ultraviolet radiation source chamber wherein the cleaning composition is applied to the surface of the collector using an endoscope; removing the debris from the surface of the collector; and removing the cleaning composition from the extreme ultraviolet radiation source chamber.
Moriya teaches the optical element cleaning device for an extreme ultraviolet light source device as claimed in the second aspect of the present invention, wherein 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate providing the cleaning means in the chamber while directing the cleaning composition in a desired direction to the surface of the collector in order to clean it and improving throughput.
As per Claim 13, De Dea in view of Moriya teaches the method according to claim 12.
Moriya further disclosed wherein the applying a cleaning composition to a surface of the extreme ultraviolet lithography collector comprises: introducing a flexible arm of the endoscope into the extreme ultraviolet radiation source chamber; and the cleaning composition is applied to the surface of the collector using a cleaning cloth impregnated with the cleaning composition attached to the flexible arm of the endoscope (See fig. 11, Para 112).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate providing the cleaning means in the chamber in order to clean the optical element while improving throughput.
As per Claim 14, De Dea in view of Moriya teaches the method according to claim 12.
De Dea further disclosed applying a rinsing solvent to the surface of the collector after applying the cleaning composition to the surface of the collector (Para 67).
As per Claim 15, De Dea in view of Moriya teaches the method according to claim 14.
De Dea in view of Moriya further disclosed wherein the applying the rinsing solvent to a surface of the extreme ultraviolet lithography collector comprises: introducing a flexible arm of the endoscope into the extreme ultraviolet radiation source chamber; and the rinsing solvent is applied to the surface of the collector using a rinsing cloth impregnated with the cleaning composition attached to the flexible arm of the endoscope (See Moriya fig. 11 and De Dea Para 67).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate providing the cleaning means in the chamber in order to clean the optical element while improving throughput.
As per Claim 16, De Dea in view of Moriya teaches the method according to claim 14.
Moriya further disclosed applying a vacuum to the chamber after applying the rinsing solvent to the surface of collector (Para 59).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the cleaning system as claimed in order to improve the result of cleanliness of the collector element.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Dea in view of Moriya as applied in claim 12 above, further in view of Hoekerd.
As per Claim 17, De Dea in view of Moriya teaches the method according to claim 12.

Hoekerd teaches the cleaner may include water, one or more solvents selected from the group comprising: a glycol ether, an ester, an alcohol or a ketone, and a surfactant. In an embodiment, the water is clean, for example the water may be ultra-pure water. The solvent should be chosen to have a reasonable match with the contamination that is to be removed. This can be determined, for example, using the Hansen theory (see, for example, Hansen Solubility Parameters, Charles M. Hansen, 2.sup.nd edition, CRC press, ISBN 0-8493-7248). Typically, the solvent will have a match, determined using the Hansen theory, of at least 50% (i.e. it will be positioned near the center of the Hansen solubility sphere) (Para 112).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the cleaning composition as claimed in order to improve the result of cleanliness of the collector element.

Response to Arguments
Applicant's arguments filed on March 29, 2021 have been fully considered but they are not persuasive. 
In the remark section, with respect to claims 1, 12 and 18, Applicant argued that there is no motivation to combine Moriya with De Dea. Applicant further argued that it would have not been obvious to combine the two prior art teachings.
The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is clear that removing the collector mirror from the radiation source chamber for the purpose of cleaning is not time and cost effective. It is also known that reducing time and cost of electronic device production is among critical elements in the manufacturing fab. As such, one of ordinary skill in the art would have been motivated to incorporate the method of cleaning as disclosed by Moriya in the radiation source of De Dea in order to produce time and cost effective system. 
	Therefore, Applicant’s argument on the above points is not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882